In a proceeding pursuant to CPLR article 78 to annul the determination of the respondent planning board, made September 19, 1974 after a hearing, which granted final approval to a certain subdivision plat filed by the intervenorrespondent, petitioners appeal from (1) a judgment of the Supreme Court, Rockland County, entered March 10, 1975, which dismissed the petition on the merits, and (2) so much of an order of the same court, dated June 12, 1975, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic. The judgment was superseded by the order made on reargument. Order affirmed insofar as appealed from. Respondents appearing separately and filing separate briefs are awarded one bill of costs jointly to cover both appeals. This court will not substitute its judgment for that of a planning board unless it finds that the board has abused its discretion or has acted arbitrarily or illegally (see Matter of *729Eckels v Murdock, 265 NY 545). There is nothing in this record to substantiate such a claim. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.